Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 9 February 2021.
Claim Status
Claims 1, 2, 4-16 are pending.  Claim 3 is canceled.  Claims 1, 4, 5, 14-16 are amended.  Claims 1, 2, 4-16 are under current examination.
Priority
This application claims benefit as a 371 of PCT/KR2017/006328 (filed 06/16/2017).  This application claims benefit from foreign application, REPUBLIC OF KOREA 10-2016-0101761 (filed 08/10/2016).  The instant application has been granted the benefit date, 10 August 2016, from the foreign application, REPUBLIC OF KOREA 10-2016-0101761.
RESPONSE TO ARGUMENTS
Specification
Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.
	
The Claims and Specification do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).
            
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by 

The applicant is reminded that claims and specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example.  Particularly, claims 4-5 recite “SEQ ID No. 1” and “SEQ ID No. 2.”  Furthermore, throughout the text of the  instant specification, the applicant needs to correct similar references.
To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Kim & Narsinh
Claims  1-2 and 6-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (56th Annual Meeting of the Orthopaedic Research Society, Poster No. 780 (March 2010) in view of Narsinh et al. (Nature Protocols, (2011; published online on 23 December 2010); 6(1): 78-88) for the reasons of record and the comments below.
The applicant has amended the instant claims.  Therefore, the examiner has provided a modified version of the previous rejection to satisfy the claim amendments. 
The applicant argues (Remarks, filed 9 February 2021, page 8):

    PNG
    media_image1.png
    248
    655
    media_image1.png
    Greyscale


Therefore, the examiner hereby maintains the modified rejection of claims 1-2 and 6-16 under 35 U.S.C. 103 as being unpatentable over Kim et al. (56th Annual Meeting of the Orthopaedic Research Society, Poster No. 780 (March 2010) in view of Narsinh et al. (Nature Protocols, (2011; published online on 23 December 2010); 6(1): 78-88).
The examiner modifies and reiterates the pending rejection:
Claim 1-2 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (56th Annual Meeting of the Orthopaedic Research Society, Poster No. 780 (March 2010) in view of Narsinh et al. (Nature Protocols, (2011; published online on 23 December 2010); 6(1): 78-88).
Claim 1 is directed to a non-viral minicircle vector comprising: (a) a promoter; (b) a gene encoding SRY-box 6 (SOX6), and  a gene encoding SRY-box 9 (SOX9); and (c) 
Claim 14 is directed to a method for constructing a non-viral minicircle vector to which a SOX gene is transferred, the method including the following steps: (a) sequentially transferring and connecting SOX 9 and SOX6 to a parental plasmid to form a constructed parental plasmid; (b) introducing the constructed parental plasmid into E. coli; and (c) obtaining a non-viral minicircle vector for expressing a SOX gene from which a bacterial backbone vector is removed by treating a culture solution of E. coli into which the parental plasmid is introduced with arabinose.
Kim et al. discloses a nonviral vector comprising a gene encoding Sox5, Sox6 and Sox9 proteins, and indicates that the introduction of a nonviral vector expressing Sox5, Sox6 and Sox9 genes into adipose stem cells can induce the differentiation of the stem cells into chondrocytes, and thus the vector could be effectively used for cartilage tissue regeneration engineering.  In particular, Kim et al. “create nonviral vector expressing Sox5, Sox6, and Sox9, full-length human Sox5, Sox6, and Sox9 complementary DNA (cDNA) was amplified by polymerase chain reaction (PCR) and cloned into pEGFPC1 mammalian expression vector (Clontech, Palo Alto, CA)” (Methods section), thereby suggesting the limitations from claims 1-6 directed to “(a) a promoter; (b) a gene encoding two or more proteins selected from the group consisting of SRY (sex determining region Y)-box 5 (SOX5), SRY-box 6 (SOX6).”  The Clontech plasmid, pEGFPC1 contains a CMV promoter and SV40 poly-A terminator:

    PNG
    media_image2.png
    394
    487
    media_image2.png
    Greyscale

Additionally, Kim et al. teach introducing the SOX genes into an adult stem cell to assist chondrogenic differentiation to treat disease.  
Kim et al. do not teach the particular elements of claim 1 (d), directed to “wherein the non-viral minicircle vector does not comprise (d) a bacterial backbone.”
	However, Narsinh et al. teach, “Minicircle DNA vectors are free of bacterial DNA and thus capable of high expression in mammalian cells.” (abstract).  Additionally, Narsinh et al. teach that their minicircle vectors are free of bacterial backbone elements and are formed by attB and attP recombination sites catalyzed by Φ31 integrase (page 79, col.1, Minicircle vectors section):

    PNG
    media_image3.png
    494
    671
    media_image3.png
    Greyscale

E. coli into which the parental plasmid is introduced with arabinose.  See Narsinh, Legend of Fig.3:

    PNG
    media_image4.png
    336
    449
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a stem cell by introducing into said stem cells, a minicircle vector made by the method of Narsinh and incorporating the SOC9, SOX5, and SOX6 genes (as recommended by Kim), so that such a cell would have could be used for cartilage tissue engineering.
	The person of ordinary skill in the art would have been motivated to combine these teachings because Narsinh suggest that cells having been modified by minicircle vectors would be free of residual vectors sequences left behind in the genome (page 
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of making a transformed stem cell comprising a minicircle DNA vector; method of making minicircle DNA vector using attB and attP recombination sites catalyzed by Φ31 integrase; method of making transformed stem cells using vectors encoding Sox5, Sox6 and Sox9) are taught by Kim or Narsinh and further they are taught in various combinations and are shown to be used as for making transformed cells.  It would be therefore predictably obvious to use a combination of these elements in a method of making a transformed cell having a minicircle vector.  
However, Kim et al. does not indicate the particular arrangement of the Sox-trio of genes.  Kim et al. merely suggest that transfer of all three Sox genes (i.e., Sox5, Sox6 and Sox9) into the same adipose stem cells (i.e., mesenchymal stem cells) provides for enhanced chondrogenesis.  A skilled artisan can deduce that several possible arrangement of these three genes in a single vector would be possible (e.g., Sox5-Sox6-Sox9, Sox5-Sox9-Sox6, Sox6-Sox5-Sox9, Sox6-Sox9-Sox5, Sox9-Sox5-Sox6, and Sox9-Sox6-Sox5).  Without evidence of superiority, each of these combination would be presumed to be equivalent. MPEP §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the examiner concludes each of the possibilities recited above, including the one required by the instant claims would be equivalents.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Kim et al. and Narsinh et al. because Narsinh et al. teach, that making modified stem cells using minicircle vectors use only “standard molecular biology reagents and cell culture expertise,” thereby indicting that a person having ordinary skill in these arts would have sufficient molecular biology and cell biology experience to make the minicircle vectors and introduce those vectors in to stem cells.
Therefore the method, vector, and cells as taught by Kim et al. in view of Narsinh et al.  would have been prima facie obvious over the method, vector, and cells of the instant application.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Furthermore, SEQ ID NO:1 and SEQ ID NO:2  are polynucleotide sequences encoding Sox5, Sox6, and Sox9.  However, there are also some additional 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633